Title: From George Washington to Brigadier General Samuel Holden Parsons, 17 May 1777
From: Washington, George
To: Parsons, Samuel Holden

 

Dear Sir
Morris Town May 17th 1777.

I was favoured yesterday, with your Letter of the 11th Instt. I wrote Govr Trumbull fully, on the 11th and then informed him, that no part of the Troops exacted from the State, could remain there. This Letter, I presume, has reached the Governor, and I trust, the observations contained in it, would satisfy him of the necessity, of drawing the whole Troops together. I think with you, that the Enemy will make no impressions into Connecticut. If they attempt any thing of the sort, it will be to call our attention from more important objects. It is much to be wished, that they would prosecute the War on a partisan or detached plan. Nothing would more certainly insure their destruction. The Troops, as fast as they are raised, and their recovery from the Small pox will admit, must come on to Peeks Kills.
I am sorry, the Expedient adopted by the Governor and Council for filling their Quota of Men, has not been attended, with all the advantages expected from it. I wish their next attempt may have more happy consequences. I am persuaded, your remaining in the State some time longer, would be of Service; yet, as I consider, the defence of the Fortifications and passes thro’ the Highlands, an object of the last importance, and possessing them, most probably to form the chief end of the Enemy’s councils and immediate operations, I wish you to come on to Peeks Kills, and there continue with the Troops, till some further disposition shall become necessary or may be ordered. At the same time, I would wish you to fix upon and leave behind, a sufficient number of proper officers, to collect and hasten on the recruits as fast as they are raised and gone thro’ Inoculation. Perhaps more than one may be necessary, and I have no doubt you will choose for this purpose, such as will be of great activity and industry, and in whose conduct, the most implicit confidence may be reposed.
How far the expedition to Long Island, would be practicable, supposing our army was full, I cannot determine; In our present situation, we have no Men to spare for the purpose. Further, I am by no means satisfied, that the rules of War would justify our detaching a Force, to recover our prisoners under their present circumstances. I rather think they would not; But without going into a full discussion of the measure, either upon the principles of War or justice, I am certain, policy strongly forbids the attempt. Success in such case would lead to unhappy consequences. No future prisoners, in the hands of the Enemy, would receive the same favourable indulgence, so essential to their Health and comfort, and would authorize their imposing on them a more close and severe Confinement. You are not to infer from

hence, that I esteem the recovery of prisoners unjustifiable in all cases or have any doubts respecting the propriety of it.
I am surprised, you have neither received or heard of the Money sent by Colo. Lee. He was not detained in his return, either thro’ this or the State of New York. He left it, I am persuaded, with some of the Surgeons or Physicians of the Hospital or some of your officers.
In respect to the warrant for William Stone’s execution you may make any alterations in it, necessary to give effect to the Sentence of the Court Martial, adhering only to the mode of punishment prescribed by the Warrant; Unless you should deem a Deviation on the Side of Mercy requisite, from any circumstances you may have obtained since his trial in his favour. From the proceedings of the court, which were before me, he seemed to merit what they adjudged him to suffer. I am Dear Sir &ca

G. Washington

